
	
		II
		111th CONGRESS
		2d Session
		S. 3260
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 26, 2010
			Mr. Harkin (for himself,
			 Ms. Klobuchar, and
			 Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To enhance and further research into the
		  prevention and treatment of eating disorders, to improve access to treatment of
		  eating disorders, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Response to Eliminate Eating
			 Disorders Act.
		2.FindingsCongress finds as follows:
			(1)Estimates, based on current research,
			 indicate that at least 5,000,000 people in the United States suffer from eating
			 disorders including anorexia nervosa, bulimia nervosa, binge eating disorder,
			 and eating disorders not otherwise specified (referred to in this Act as
			 EDNOS).
			(2)Anecdotal evidence suggests that as many as
			 11,000,000 people in the United States, including 1,000,000 males, may suffer
			 from eating disorders.
			(3)Eating disorders occur in all nations and
			 in all populations, and among people of all ages and races and of both
			 genders.
			(4)Eating disorders are diseases with grave
			 health consequences and high rates of mortality.
			(5)Health consequences associated with eating
			 disorders include heart failure and other serious cardiac conditions,
			 electrolyte imbalance, kidney failure, osteoporosis, debilitating tooth decay,
			 and gastrointestinal disorders, including esophageal inflammation and rupture,
			 gastric rupture, peptic ulcers, and pancreatitis.
			(6)Anorexia nervosa has one of the highest
			 overall mortality rates of any mental illness. According to the National
			 Institute of Mental Health, 1 in 10 people with anorexia nervosa will die of
			 starvation, cardiac arrest, or another medical complication.
			(7)The risk of death among adolescents with
			 anorexia nervosa is 11 times greater than in disease-free adolescents.
			(8)Anorexia nervosa has the highest suicide
			 rate of all mental illnesses.
			(9)New research suggests that bulimia nervosa
			 has a much higher rate of mortality than is reflected in current statistics,
			 because of the failure to identify the underlying eating disorder.
			(10)Binge eating disorder is the most common
			 eating disorder, with an estimated 3.5 percent of American women and 2 percent
			 of American men expected to suffer from this disorder in their lifetime. Binge
			 eating disorder is characterized by frequent episodes of uncontrolled
			 overeating and is associated with obesity, heart disease, gall bladder disease,
			 and diabetes.
			(11)Research demonstrates that there is a
			 significant genetic component to the development of eating disorders.
			(12)Certain populations, including adolescent
			 females and athletes of both genders, are at higher risk of developing an
			 eating disorder.
			(13)Different types of eating disorders may
			 affect certain races and genders disproportionately.
			(14)Despite the serious health consequences and
			 the high risk of death, Federal research funding for eating disorders has
			 lagged behind research concerning other diseases, when compared by the number
			 of individuals affected by, and the relative health consequences of, the
			 diseases.
			(15)The ability of individuals suffering from
			 eating disorders, particularly bulimia nervosa, binge eating disorder, and
			 EDNOS to access appropriate treatment is unacceptably low.
			(16)The development of an eating disorder is
			 frequently preceded by unhealthy weight control behaviors commonly identified
			 as disordered eating, including skipping meals, using diet pills, taking
			 laxatives, self-induced vomiting, and fasting. Such disordered eating behaviors
			 should be included in enhanced research prevention and training efforts.
			3.PurposesThe purposes of this Act are—
			(1)to expand research into the prevention of
			 eating disorders;
			(2)to expand research on effective treatment
			 and intervention of eating disorders and to support evidence-based programs
			 designed to prevent eating disorders;
			(3)to expand research on the causes, courses,
			 and outcomes of eating disorders;
			(4)to increase the number of people properly
			 screened and diagnosed with an eating disorder;
			(5)to improve training and education of health
			 care and behavioral care providers and of school personnel at all levels of
			 elementary and secondary education;
			(6)to improve surveillance and data systems
			 for tracking the prevalence, severity, and economic costs of eating disorders;
			 and
			(7)to enhance access to comprehensive
			 treatment for eating disorders.
			IEating disorder detection and
			 research
			101.Expansion and coordination of the
			 activities of the National Institute of Health and the National Institute of
			 Mental Health with respect to research on eating disordersPart B of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.), as amended by section 4305(b) of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), is further
			 amended by adding at the end the following:
				
					409K.Expansion and coordination of activities
				with respect to research on eating disorders
						(a)In generalThe Director of NIH, pursuant to the
				general authority of such director, shall expand, intensify, and coordinate the
				activities of the National Institutes of Health with respect to research on
				eating disorders.
						(b)GrantsThe Director of NIH may award grants to
				public or private entities to pay all or part of the cost of planning,
				establishing, improving, and providing basic operating support for such
				entities to establish consortia in eating disorder research and to carry out
				the activities described in subsection (e).
						(c)Eligible entitiesTo be eligible to receive a grant under
				this section, an entity shall—
							(1)be public or nonprofit private entity
				(including a health department of a State, a political subdivision of a State,
				or an institution of higher education); and
							(2)submit to the Secretary an application at
				such time, in such manner, and containing such information as the Secretary may
				require.
							(d)Requirements of consortia
							(1)In generalEach consortium established as described in
				subsection (b) may use the facilities of a single lead institution, or may be
				formed from several cooperating institutions, meeting such requirements as may
				be prescribed by the Director of NIH.
							(2)Coordination of consortiaThe Director of NIH—
								(A)may, as appropriate, provide for the
				coordination of information among consortia established under subsection (b);
				and
								(B)shall ensure regular communication between
				members of the various consortia established using grants awarded under this
				section.
								(3)ReportsThe Director of NIH shall require each
				consortium to periodically prepare and submit to such director reports on the
				activities of such consortium.
							(e)ActivitiesEach consortium receiving a grant under
				subsection (b) shall conduct basic, clinical, epidemiological,
				population-based, or translational research regarding eating disorders, which
				may include research related to—
							(1)the identification and classification of
				eating disorders and disordered eating;
							(2)the causes, diagnosis, and early detection
				of eating disorders;
							(3)the treatment of eating disorders,
				including the development and evaluation of new treatments and best
				practices;
							(4)the conditions or diseases related to, or
				arising from, an eating disorder; and
							(5)the evaluation of existing prevention
				programs and the development of reliable prevention and screening
				programs.
							(f)CollaborationThe Secretary, acting through the Director
				of NIH and the Director of the National Institute of Mental Health, shall
				identify relevant Federal agencies (including the other institutes and centers
				of the National Institutes of Health, the Centers for Medicare & Medicaid
				Services, the Centers for Disease Control and Prevention, the Agency for
				Healthcare Research and Quality, the Substance Abuse and Mental Health Services
				Administration, the Health Resources and Services Administration, and the
				Office on Women’s Health) that shall collaborate with respect to activities
				conducted under subsection (d).
						(g)Public inputThe Director of NIH shall provide for a
				mechanism—
							(1)to educate and disseminate information on
				the existing and planned programs and research activities of the National
				Institutes of Health with respect to eating disorders; and
							(2)through which the Director of NIH may
				receive comments from the public regarding such programs and activities.
							(h)Dissemination of informationThe Director of NIH shall provide for a
				mechanism for making the results and information generated by the consortia
				publicly available, such as through the Internet.
						(i)DefinitionFor purposes of this section, the term
				eating disorder has the meaning given such term in section
				399OO(e).
						(j)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated such sums as may be
				necessary for each of fiscal years 2011 through
				2015.
						.
			102.Interagency coordinating council;
			 Surveillance and research program; study on economic costTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.), as amended by section 4303 of the Patient Protection
			 and Affordable Care Act (Public Law 111–148), is further amended by adding at
			 the end the following:
				
					WPrograms relating to eating
				disorders
						399OO.Interagency eating disorders coordinating
				council
							(a)EstablishmentThere is established within the Department
				of Health and Human Services the Interagency Eating Disorders Coordinating
				Council (referred to in this section as the Coordinating
				Council).
							(b)ResponsibilitiesThe Coordinating Council shall—
								(1)develop and annually update a summary of
				advances in eating disorder research concerning causes of, prevention of, early
				screening for, treatment and access to services related to, and supports for
				individuals affected by, eating disorders;
								(2)monitor Federal activities with respect to
				eating disorders;
								(3)make recommendations to the Secretary
				regarding any appropriate changes to such activities, and to the Director of
				NIH, with respect to the strategic plan developed under paragraph (4);
								(4)develop and annually update a strategic
				plan for the conduct of, and support for, eating disorder research, including
				proposed budgetary recommendations; and
								(5)submit to Congress the strategic plan
				developed under paragraph (4) and all updates to such plan.
								(c)Membership
								(1)ChairpersonThe Director of NIH shall serve as the
				chairperson of the Coordinating Council and shall be responsible for the
				leadership and oversight of the activities of the Coordinating Council.
								(2)Members in generalThe Coordinating Council shall be composed
				of—
									(A)representatives of—
										(i)the Agency for Healthcare Research and
				Quality;
										(ii)the Substance Abuse and Mental Health
				Administration;
										(iii)the research institutes at the National
				Institutes of Health, as the Director of NIH determines appropriate;
										(iv)the Health Resources and Services
				Administration;
										(v)the Centers for Medicare & Medicaid
				Services;
										(vi)the Office of Women's Health;
										(vii)the Centers for Disease Control and
				Prevention; and
										(viii)the Department of Education; and
										(B)the additional members appointed under
				paragraph (3).
									(3)Additional membersNot fewer than 1/3 of
				the total membership of the Coordinating Council shall be composed of
				non-Federal public members to be appointed by the Secretary, including
				representatives of—
									(A)academic medical centers or schools of
				medicine, nursing, or other health professions;
									(B)health care professionals who are actively
				involved in the treatment of eating disorders;
									(C)researchers with expertise in eating
				disorders; and
									(D)at least 2 individuals with a past or
				present diagnosis of an eating disorder or parents of individuals with a past
				or present diagnosis of an eating disorder.
									(d)Administrative support; terms of service;
				other provisions
								(1)Administrative supportThe Coordinating Council shall receive
				necessary and appropriate administrative support from the Secretary.
								(2)Terms of serviceMembers of the Coordinating Council
				appointed under subsection (c)(2) shall serve for a term of 4 years, and may be
				reappointed for one or more additional 4 year-terms. Any member appointed to
				fill a vacancy for an unexpired term shall be appointed for the remainder of
				such term. A member may serve after the expiration of the member's term until a
				successor has taken office.
								(3)Meetings
									(A)In generalThe Coordinating Council shall meet at the
				call of the chairperson or upon the request of the Secretary. The Coordinating
				Council shall meet not fewer than 2 times each year.
									(B)NoticeNotice of any upcoming meeting of the
				Coordinating Council shall be published in the Federal Register.
									(C)Public accessEach meeting of the Coordinating Council
				shall be open to the public and shall include appropriate periods of time for
				questions by the public.
									(4)SubcommitteesIn carrying out its functions the
				Coordinating Council may establish subcommittees and convene workshops and
				conferences.
								(e)Eating disorderIn this part, the term eating
				disorder includes anorexia nervosa, bulimia nervosa, binge eating
				disorder, and eating disorders not otherwise specified, as defined in the
				fourth edition of the Diagnostic and Statistical Manual of Mental Disorders or
				any subsequent edition.
							(f)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated such sums as may be
				necessary for each of fiscal years 2011 through 2015.
							399OO–1.Eating disorder surveillance and research
				program
							(a)In generalThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, shall award grants or
				cooperative agreements to eligible entities for the purpose of improving the
				collection, analysis and reporting of State epidemiological data on eating
				disorders.
							(b)ActivitiesAn eligible entity shall assist with the
				development and coordination of eating disorder surveillance efforts within a
				region and may—
								(1)provide for the collection, analysis, and
				reporting of epidemiological data on eating disorders through the existing
				surveillance programs;
								(2)develop recommendations to enhance existing
				surveillance programs to more accurately collect epidemiological data on
				disordered eating and eating disorders, including the number, incidence,
				trends, correlates, mortality, and causes of eating disorders and the effects
				of eating disorders on quality of life;
								(3)develop recommendations to improve
				requirements for ensuring that eating disorders are accurately recorded as
				underlying and contributing causes of death; and
								(4)assist with the development and
				coordination of surveillance efforts within a region.
								(c)Eligible entitiesTo be eligible to receive an award under
				this section, an entity shall—
								(1)be a public or nonprofit private entity
				(including a health department of a State, a political subdivision of a State,
				or an institution of higher education); and
								(2)submit to the Secretary an application at
				such time, in such manner, and containing such information as the Secretary may
				require.
								(d)Technical assistanceIn making awards under this section, the
				Secretary may provide direct technical assistance in lieu of cash.
							(e)ReportsEach entity awarded a grant or cooperative
				agreement under this section shall submit to the Secretary a report describing
				the activities conducted using grant funds and providing recommendations for
				improving the collection, analysis, and reporting of epidemiological data on
				eating disorders.
							(f)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated such sums as may be
				necessary for each of fiscal years 2011 through 2015.
							399OO–2.Study regarding economic costs of eating
				disordersThe Secretary,
				acting through the Director of the Centers for Disease Control and Prevention,
				shall conduct a study evaluating the economic costs of eating disorders. Such
				study may examine years of productive life lost, missed days of work, reduced
				work productivity, costs of medical and mental health treatment, costs to
				family, and costs to society as a result of eating
				disorders.
						.
			IIEating disorder education and prevention;
			 Studies on eating disorders and body mass index; public service
			 announcements
			201.Grants to prevent eating
			 disordersTitle III of the
			 Public Health Service Act (42 U.S.C. 241 et seq.), as amended by section 102,
			 is further amended by adding at the end the following:
				
					399OO–3.Grants to prevent eating disorders
						(a)In generalThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention and in coordination with the
				Administrator of the Health Resources and Services Administration, shall award
				grants to eligible entities to plan, implement, and evaluate programs to
				prevent eating disorders and obesity and the acute and chronic medical
				conditions that accompany such conditions, and to promote healthy body image
				and appropriate nutrition-based eating behaviors.
						(b)EligibilityTo be eligible to receive a grant under
				this section, an entity shall—
							(1)be a State, local or tribal educational
				agency, an accredited institution of higher education, a State or local health
				department, or a community based organization; and
							(2)submit an application to the Secretary at
				such time, in such manner, and containing such information as the Secretary may
				require.
							(c)Use of fundsAn entity receiving a grant under this
				section shall fund development and testing of school-, clinic-, community-, or
				health department-based programs designed to promote healthy eating behaviors
				and to prevent eating disorders including—
							(1)developing evidence-based interventions to
				prevent eating disorders, including educational or intervention programs
				regarding nutritional content, understanding and responding to hunger and
				satiety, positive body image development, positive self-esteem development, and
				life skills, that take into account cultural and developmental issues and the
				role of family, school, and community;
							(2)planning and implementing a healthy
				lifestyle curriculum or program with an emphasis on healthy eating behaviors,
				physical activity, and emotional wellness, the connection between emotional and
				physical health, and the prevention of bullying based on body size, shape, and
				weight;
							(3)forming partnerships with parents and
				caregivers to educate adults about identifying unhealthy eating behaviors and
				promoting healthy eating behaviors, physical activity, and emotional wellness;
				and
							(4)integrating eating disorder prevention and
				awareness in physical education, health, education, athletic training programs,
				and after-school recreational sports programs, to the extent possible.
							(d)Requirements of grant recipients
							(1)Limitation on administrative
				expensesA recipient of a
				grant under this section shall not use more than 10 percent of the amounts
				received under a grant under this section for administrative expenses.
							(2)Contribution of fundsA recipient of a grant under this section,
				and any entity receiving assistance under the grant for training and education,
				shall contribute non-Federal funds, either directly or through in-kind
				contributions, to the costs of the activities to be funded under the grant in
				an amount that is not less than 10 percent of the total cost of such
				activities.
							(3)EvaluationEach recipient of a grant under this
				section shall provide to the Secretary, in such form and manner as the
				Secretary shall specify, relevant data and an evaluation of the activities of
				the grant recipient in promoting healthy eating behaviors and preventing eating
				disorders. Evaluation reports shall be made publicly available, such as through
				the Internet.
							(e)Technical assistanceThe Secretary may set aside an amount not
				to exceed 1 percent of the total amount appropriated for a fiscal year to
				provide grantees with technical support in the development, implementation, and
				evaluation of programs under this section and to disseminate information about
				preventing and treating eating disorders and obesity.
						399OO–4.Study of eating disorders in elementary
				schools, secondary schools, and institutions of higher educationNot later than 18 months after the date of
				enactment of the Federal Response to
				Eliminate Eating Disorders Act, the National Center for Health
				Statistics of the Centers for Disease Control and Prevention and the National
				Center for Education Statistics of the Department of Education shall conduct a
				joint study, or enter into a contract to have a study conducted, on the impact
				eating disorders have on educational advancement and achievement. The study
				shall—
						(1)determine the incidence of eating disorders
				and disordered eating among students, and the morbidity and mortality rates
				associated with eating disorders;
						(2)evaluate the extent to which students with
				eating disorders are more likely to miss school, have delayed rates of
				development, or have reduced cognitive skills;
						(3)report on current State and local programs
				to increase awareness about the dangers of eating disorders among youth and to
				prevent eating disorders and the risk factors for eating disorders, and
				evaluate the value of such programs; and
						(4)make recommendations on measures that could
				be undertaken by Congress, the Department of Education, States, and local
				educational agencies to strengthen eating disorder prevention and awareness
				programs including development of best practices.
						399OO–5.Study of the suitability of mandating body
				mass index reporting in Elementary Schools and Secondary SchoolsNot later than 18 months after the date of
				enactment of the Federal Response to
				Eliminate Eating Disorders Act, the Director of the Centers for
				Disease Control and Prevention, in consultation with the Secretary of
				Education, shall conduct a study on mandatory reporting of body mass index,
				including—
						(1)how many schools are currently conducting
				such measuring; and
						(2)the impacts on students of such measures,
				which may include student and parent reactions to such reports, including
				changes in physical activity, a focus on nutrition, a focus on body image, the
				use of weight control behaviors, eating disorder symptoms, and the incidence of
				teasing or bullying based on body size.
						399OO–6.Public service advertisementsThe Secretary, in consultation with the
				Director of the National Institutes of Health and the Secretary of Education,
				shall carry out a program to develop, distribute, and promote the broadcasting
				of public service announcements to improve public awareness of, and to promote
				the identification and prevention, of eating disorders.
					399OO–7.Authorization of
				appropriationsTo carry out
				sections 399OO–3, 399OO–4, 399OO–5, and 399OO–6, there are authorized to be
				appropriated such sums as may be necessary for each of fiscal years 2011
				through
				2015.
					.
			202.Sense of the SenateIt is the sense of the Senate that
			 critically necessary programs to reduce obesity in children may also
			 unintentionally increase the unhealthy weight control behaviors that can lead
			 to development of eating disorders, and that federally funded programs to
			 combat obesity should take this connection into consideration.
			IIIImproving training in health professions,
			 education, and related fields
			301.Grants for health
			 professionalsPart D of title
			 VII of the Public Health Service Act (42 U.S.C. 294 et seq.), as amended by
			 section 4305(c) of the Patient Protection and Affordable Care Act (Public Law
			 111–148), is further amended by adding at the end the following:
				
					760.Grants for health professionals
						(a)GrantsThe Secretary, acting through the Director
				of the Health Resources and Services Administration, shall award grants under
				this section to develop interdisciplinary training and education programs that
				provide undergraduate, graduate, post-graduate medical, nursing (including
				advanced practice nursing students), dental, mental and behavioral health,
				pharmacy, and other health professions students or residents with an
				understanding of, and clinical skills pertinent to identifying and treating,
				eating disorders.
						(b)EligibilityTo be eligible to receive a grant under
				this section an entity shall—
							(1)be an accredited school of allopathic or
				osteopathic medicine, or an accredited school of nursing, public health, social
				work, dentistry, behavioral and mental health, or pharmacy, or an accredited
				medical, dental, or nursing residency program;
							(2)prepare and submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require, including—
								(A)information to demonstrate that the
				applicant will employ an evidence-based approach for training health
				professionals on eating disorders;
								(B)strategies for the dissemination and
				sharing of curricula and other educational materials developed under the grant
				to other interested health professions schools, national resource repositories
				for materials on eating disorders, and health services continuing education
				providers;
								(C)a plan for consulting with community-based
				coalitions, treatment centers, or eating disorder research experts who have
				experience and expertise in issues related to eating disorders, for services
				provided under the program carried out under the grant; and
								(D)a plan for making the information and
				curricula publicly available to health professionals, such as through the
				Internet.
								(c)Use of funds
							(1)Required usesAmounts provided under a grant awarded
				under this section shall be used to fund interdisciplinary training and
				education projects that are designed to train medical, nursing, and other
				health professions students and residents to identify and provide appropriate
				health care services (including mental or behavioral health care services and
				referrals to appropriate community services) to individuals who have eating
				disorders.
							(2)Permissive
				useAmounts provided under a
				grant under this section may be used to offer community-based training
				opportunities in rural areas for medical, nursing, and other health professions
				students and residents on eating disorders, which may include the use of
				distance learning networks and other available technologies needed to reach
				isolated rural areas.
							(d)Requirements of grantees
							(1)Limitation on administrative
				expensesA grantee shall not
				use more than 10 percent of the amounts received under a grant under this
				section for administrative expenses.
							(2)Contribution of fundsA grantee under this section, and any
				entity receiving assistance under the grant for training and education, shall
				contribute non-Federal funds, either directly or through in-kind contributions,
				to the costs of the activities to be funded under the grant in an amount that
				is not less than 10 percent of the total cost of such activities.
							(e)Eating disorderIn this section, the term eating
				disorder has the meaning given such term in section 399OO(e).
						(f)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal years 2011 through
				2015.
						.
			302.Training in elementary and secondary
			 schoolsSection 5131(a) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7215(a)) is amended
			 by adding at the end the following:
				
					(28)Programs to improve the identification of
				students with eating disorders (as defined in section 399OO of the Public
				Health Service Act), increase awareness of such disorders among parents and
				students, and train educators (including teachers, school nurses, school social
				workers, coaches, school counselors, and administrators) on effective eating
				disorder prevention, screening, detection and assistance
				methods.
					.
			IVImproving availability and access to
			 treatment
			401.Medicaid coverage for eating disorder
			 treatment services
				(a)In generalSection 1905 of the Social Security Act (42
			 U.S.C. 1396d(a)), as amended by section 2301(a)(1) of the Patient Protection
			 and Affordable Care Act (Public Law 111–148) and section 1202(b) of the Health
			 Care and Education Reconciliation Act of 2010 (Public Law 111–152), is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (28), by striking
			 and at the end;
						(B)by redesignating paragraph (29) as
			 paragraph (30); and
						(C)by inserting after paragraph (28) the
			 following new paragraph:
							
								(29)eating disorder treatment services (as
				defined in subsection (ee)(1)); and
								;
				and
						(2)by adding at the end the following new
			 subsection:
						
							(ee)Eating disorder treatment services
								(1)DefinitionThe term eating disorder treatment
				services means services relating to diagnosis and treatment of an eating
				disorder (as defined in section 399OO of the Public Health Service Act),
				including screening, counseling, pharmacotherapy (including coverage of drugs
				described in paragraph (2)), and other necessary health care services.
								(2)Coverage for pharmacological treatment of
				eating disordersFor purposes
				of paragraph (1), eating disorder treatment services shall include drugs
				provided as part of care in an inpatient setting, covered outpatient drugs (as
				defined in section 1927(k)(2)), and non-prescription drugs described in section
				1927(d)(2)(A) that are prescribed, in accordance with generally accepted
				medical guidelines, for treatment of an eating
				disorder.
								.
					(b)Increased FMAP for eating disorder
			 treatment servicesSection
			 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), as amended by section
			 4106(b) of the Patient Protection and Affordable Care Act, is amended—
					(1)by striking and before
			 (5); and
					(2)by inserting before the period at the end
			 the following: , and (6) the Federal medical assistance percentage shall
			 be equal to the enhanced FMAP described in section 2105(b) with respect to
			 medical assistance for eating disorder treatment services (as defined in
			 subsection (ee)(1)) provided to an individual who is eligible for such
			 assistance and has an eating disorder (as defined in section 399OO of the
			 Public Health Service Act).
					(c)Inclusion in EPSDT servicesSection 1905(r)(1)(B) of such Act (42
			 U.S.C. 1396d(r)(1)(B)) is amended—
					(1)in clause (iv), by striking
			 and at the end;
					(2)in clause (v), by striking the period at
			 the end and inserting ; and; and
					(3)by inserting after clause (v) the following
			 new clause:
						
							(vi)appropriate diagnostic services relating to
				eating disorders (as defined in section 399OO of the Public Health Service
				Act).
							.
					(d)Exception from optional restriction under
			 Medicaid drug coverageSection 1927(d)(2)(A) of such Act (42
			 U.S.C. 1396r–8(d)(2)(A)) is amended by inserting before the period at the end
			 the following: , except for drugs that are prescribed, in accordance
			 with generally accepted medical guidelines, for the purpose of treatment of an
			 individual who is eligible for medical assistance under the State plan and has
			 an eating disorder (as defined in section 399OO of the Public Health Service
			 Act).
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to drugs and services furnished on or after October 1,
			 2010.
				402.Grants to support patient
			 advocacySubpart II of part D
			 of title IX of the Public Health Service Act, as amended by section 6301(b) of
			 the Patient Protection and Affordable Care Act (Public Law 111–148), is further
			 amended by adding at the end the following:
				
					938.Grants to support patient advocacy
						(a)GrantsThe Secretary, acting through the Director,
				shall award grants under this section to develop and support patient advocacy
				work to help individuals with eating disorders obtain adequate health care
				services and insurance coverage.
						(b)EligibilityTo be eligible to receive a grant under
				this section, an entity shall—
							(1)be a public or nonprofit private entity
				(including a health department of a State or tribal agency, a community-based
				organization, or an institution of higher education);
							(2)prepare and submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require, including—
								(A)comprehensive strategies for advocating on
				behalf of, and working with, individuals with eating disorders or at risk for
				developing eating disorders;
								(B)a plan for consulting with community-based
				coalitions, treatment centers, or eating disorder research experts who have
				experience and expertise in issues related to eating disorders or patient
				advocacy in providing services under a grant awarded under this section;
				and
								(C)a plan for financial sustainability
				involving State, local, and private contributions.
								(c)Use of fundsAmounts provided under a grant awarded
				under this section shall be used to support patient advocacy work,
				including—
							(1)providing education and outreach in
				community settings regarding eating disorders and associated health problems,
				especially among low-income, minority, and medically underserved
				populations;
							(2)facilitating access to appropriate,
				adequate, and timely health care for individuals with eating disorders and
				associated health problems;
							(3)assisting in communication and cooperation
				between patients and providers;
							(4)representing the interests of patients in
				managing health insurance claims and plans;
							(5)providing education and outreach regarding
				enrollment in health insurance, including enrollment in the Medicare program
				under title XVIII of the Social Security Act, the Medicaid program under title
				XIX of such Act, and the Children’s Health Insurance Program under title XXI of
				such Act;
							(6)identifying, referring, and enrolling
				underserved populations in appropriate health care agencies and community-based
				programs and organizations in order to increase access to high-quality health
				care services;
							(7)providing technical assistance, training,
				and organizational support for patient advocates; and
							(8)creating, operating, and participating in
				State or regional networks of patient advocates.
							(d)Requirements of grantees
							(1)Limitation on administrative
				expensesA grantee shall not
				use more than 5 percent of the amounts received under a grant under this
				section for administrative expenses.
							(2)Contribution of fundsA grantee under this section, and any
				entity receiving assistance under the grant for training and education, shall
				contribute non-Federal funds, either directly or through in-kind contributions,
				to the costs of the activities to be funded under the grant in an amount that
				is not less than 75 percent of the total cost of such activities.
							(3)Reporting to SecretaryA grantee under this section shall submit
				to the Secretary a report, at such time, in such manner, and containing such
				information as the Secretary may require, including a description and
				evaluation of the activities described in subsection (c) carried out by such
				entity.
							(e)Eating disorderIn this section, the term eating
				disorder has the meaning given such term in section 399OO(e).
						(f)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated such sums as may be
				necessary for fiscal years 2011 through
				2015.
						.
			
